Opinion issued February 11, 2020




                                      In The

                               Court of Appeals
                                     For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00022-CV
                            ———————————
                        RSL FUNDING, LLC, Appellant
                                         V.
           L. G. WENTWORTH ORIGINATIONS, LLC, Appellee


                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-18154


                           MEMORANDUM OPINION

      Appellant, RSL Funding, LLC, has filed a motion to dismiss the appeal. We

have not issued a decision in the appeal. See TEX. R. APP. P. 42.1(a)(1).

      Accordingly, we grant the motion and dismiss the appeal. We dismiss any

pending motions as moot.
                                 PER CURIAM

Panel consists of Justices Lloyd, Landau, and Countiss.




                                        2